ORDER

Upon consideration of SKF USA Inc. et al.’s unopposed motion to sever and voluntarily dismiss appeal 01-1208 and The Torrington Company’s unopposed motion to sever and voluntarily dismiss appeal 01-1210,
IT IS ORDERED THAT:
(1) The motions are granted. All sides shall bear their own costs in 01-1208, - 1210.
(2) The United States is requested to inform this court, within 14 days of the date of filing of this order, how it believes appeal 01-1209 should proceed.
(3) The revised official captions are reflected above.